—Judgment unanimously reversed on the law and petition dismissed. Memorandum: Supreme Court erred in directing respondents to conduct a de novo parole release hearing. Respondents’ determination is supported by the record and was made in accordance with the law, thereby foreclosing judicial intervention (see, Correction Law § 805; Matter of Salcedo v Ross, 183 AD2d 771; Matter of Walker v Russi, 176 AD2d 1185, Iv dismissed 79 NY2d 897; Matter of Confoy v New York State Div. of Parole, 173 AD2d 1014). (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J. — Article 78.) Present — Callahan, J. P., Pine, Balio, Lawton and Doerr, JJ.